 Case 1:18-cv-00644-CFC Document 21 Filed 05/22/19 Page 1 of 2 PageID #: 713

                        MORRIS, NICHOLS, ARSHT               &   TUNNELL      LLP
                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               302 658 9200
                                             302 658 3989 F AX
RODGER D. SMITH II
302 351 9205
rsmith@mnat.com

                                              May 22, 2019

The Honorable Colm F. Connolly
J. Caleb Boggs Federal Building
844 N. King Street, Unit 31, Room 4124
Wilmington, DE 19801-3555

         Re:         Boston Scientific Corp. and Boston Scientific Neuromodulation Corp. v.
                     Nevro Corp., C.A. No. 18-644 (CFC)

                     Boston Scientific Corp. and Boston Scientific Neuromodulation Corp. v.
                     Nevro Corp., C.A. No. 18-1163 (CFC)

Dear Judge Connolly:

        I write on behalf of Defendant Nevro Corp. (“Nevro”) in the above-referenced actions
regarding Plaintiffs Boston Scientific Corp. and Boston Scientific Neuromodulation Corp.’s
(collectively, “Boston Scientific”) May 22, 2009 letter to the Court.

       Boston Scientific’s letter is not a joint letter of the parties. Boston Scientific filed it
without any notice to Nevro, and it misstates the parties’ positions regarding the next events for
the Court.

         Boston Scientific states that “[a]ll parties jointly submitted that the Nevro II case is ready
to proceed” and, ignoring Nevro’s opposition, requests that the Court immediately schedule a
Rule 16 Scheduling Conference. D.I. 20 at 1. Contrary to the suggestion in Boston Scientific’s
letter, in the October 4, 2018 Joint Status Report, the parties agreed only that the “next event
which the Court needs to schedule is a hearing on Nevro’s Motion to Dismiss BSC’s FAC.” D.I.
17 at 2 (emphasis added). Further, Nevro expressly opposed Boston Scientific’s position
regarding the Rule 16 Scheduling Conference because “[i]t is Nevro’s position that the Rule 16
Scheduling Conference should only be scheduled after Nevro’s responsive pleading to any
operative complaint” after the outcome of Nevro’s pending Motion to Dismiss. Id.
Additionally, Boston Scientific’s reliance on Nevro Corp. v. Stimwave Techs., Inc., 19-325-CFC
is irrelevant to the issues here. As the Court is aware, unlike this case, the Stimwave case did not
involve a pending motion to dismiss due to plaintiff’s failure to plead any factual allegations
relating the asserted patents to the accused products or trade secret/misappropriation claims
involving publicly known information.
 Case 1:18-cv-00644-CFC Document 21 Filed 05/22/19 Page 2 of 2 PageID #: 714
The Honorable Colm F. Connolly
May 22, 2019
Page 2

       Accordingly, Nevro requests that the Court deny Boston Scientific’s request.


                                            Respectfully,

                                            /s/ Rodger D. Smith II

                                            Rodger D. Smith II (#3778)
RDS/rah
Enclosures
cc:    Clerk of Court (via hand delivery)
       All Counsel of Record (via electronic mail)
